Dear Mr. Cannon:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. On behalf of the Madison Parish Hospital Service District ("District"), you have asked for our opinion as to whether the District would be exempt from the electronic bidding requirements of Louisiana's Public Bid Law, La.Rev.Stat. 38:2211, et. seq.
According to your request, the District was created by the Madison Parish Police Jury and Madison Parish has a population of less than 50,000. Based on these facts, you ask whether the District is required to accept bids electronically.
Act 590 of the 2008 Regular Session ("Act 590") amended and reenacted certain sections of Louisiana's Public Bid Law to provide contractors the option to submit bids for public contracts electronically. Act 590 required political subdivisions with high speed internet access to provide contractors the option of submitting bids through an electronic interactive system. This requirement extended to competitively bid public contracts for public works projects and to competitively bid public contracts for the purchase of materials and supplies. Act 590 contained three (3) exemptions to the electronic bidding requirement, to wit:
(1) Public entities that are currently without available high speed Internet access are exempt until such time that high speed Internet access becomes available.
(2) Any parish with a police jury form of government and a population of less than 50,000 is exempt.
(3) Any city or municipality with a population of less than 25,000 is exempt. *Page 2 
Act 227 of the 2009 Regular Session ("Act 227") further amended Louisiana's Public Bid Law by enacting La.Rev.Stat. 38:2212(A)(1)(f)(v) and La.Rev.Stat. 38:2212.1(B)(4)(e), which further exempted any special service district created by a parish with a police jury form of government from complying with the electronic bidding requirements if they are unable to comply without securing and expending additional funding.
Thus, following the specific language of La.Rev.Stat. 38:2212(A)(1)(f)(v) and La.Rev.Stat. 38:2212.1 (B)(4)(e), we are of the opinion that the District would be exempt from the electronic bidding requirements of Louisiana's Public Bid Law if it is able to show that compliance would require securing and expending additional funding.
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
Yours very truly,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY:__________________________ MICHAEL J. VALLAN Assistant Attorney General
JDC/MJV/crt